Citation Nr: 1205170	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO. 09-46 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

1. Entitlement to a rating in excess of 30 percent for coronary artery disease, status post bypass surgery, from February 3, 2009 to July 15, 2009.

2. Entitlement to a rating in excess of 30 percent for coronary artery disease, status post bypass surgery, from February 1, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to November 1985 and from March 1986 to July 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which continued a 30 percent evaluation for coronary artery disease, status post bypass surgery. The Veteran appealed the assigned rating.

In February 2010, the RO granted a temporary total evaluation for coronary artery disease, status post bypass surgery, effective July 16, 2009, based on surgical or other treatment necessitating convalescence. Following the convalescent period, the RO returned the Veteran to a 30 percent evaluation, effective February 1, 2010.

The Veteran was scheduled for a Travel Board hearing at the RO in November 2011; however, he failed to report for that hearing. He has not provided cause for his failure to appear or requested another hearing; therefore, the hearing request is deemed withdrawn and the Board will proceed with its review on the present record. See 38 C.F.R. § 20.704(d),(e). 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran submitted a petition to reopen a claim for entitlement to service connection for depression secondary to service-connected coronary artery disease in August 2011. The issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1. Prior to the Veteran's convalescent period, his coronary artery disease was not characterized by more than one episode of acute congestive heart failure; or by dyspnea, fatigue, angina, dizziness, or syncope brought on by a workload of greater than three METs (metabolic equivalents) but not greater than five METs; or by left ventricular dysfunction with an ejection fraction of 30 to 50 percent.

2. After the Veteran's convalescent period, his coronary artery disease was not characterized by more than one episode of acute congestive heart failure; or by dyspnea, fatigue, angina, dizziness, or syncope brought on by a workload of greater than three METs (metabolic equivalents) but not greater than five METs; or by left ventricular dysfunction with an ejection fraction of 30 to 50 percent.


CONCLUSIONS OF LAW

1. From February 3, 2009 to July 15, 2009, the criteria for an evaluation in excess of 30 percent for coronary artery disease, status post bypass surgery, are not met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107; 38 C.F.R. § 3.159, Part 4, including §§ 4.1, 4.2, 4.7, Diagnostic Code 7017 (2011).

2. From February 1, 2010, the criteria for an evaluation in excess of 30 percent for coronary artery disease, status post bypass surgery, are not met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107; 38 C.F.R. § 3.159, Part 4, including §§ 4.1, 4.2, 4.7, Diagnostic Code 7017 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

The Board must determine the value of all evidence submitted, including lay and medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. See Barr v. Nicholson, 21 Vet.App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet.App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet.App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet.App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet.App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet.App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet.App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet.App. 518 (1996). 

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) provides that VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim and to assist the Veteran in obtaining evidence necessary to substantiate the claim. 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159(b), (c) (2011).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet.App. 112 (2004).

In Dingess v. Nicholson, 19 Vet.App. 473, 486 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

VA has complied with its duty to notify the Veteran through a notice letter dated in February 2009, which informed the Veteran of all required elements for service connection and how VA determines disability ratings. The letter also notified the Veteran of how VA determines effective dates. 

VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records, and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore, appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet.App. 384 (1993). The RO has obtained the Veteran's service treatment records, VA treatment records, and private treatment records. Additionally, pertinent to the appeal, the Veteran was provided with VA heart examinations in February 2009 and July 2010.

All relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the claimant in developing the facts pertinent to his claim. Essentially, all evidence available to VA that could substantiate the claim has been obtained. There is no indication in the claims file that there are additional available relevant records that are available to VA that have not yet been obtained

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

There is therefore no further notice or assistance to the Veteran required to fulfill VA's duty to assist the Veteran in the development of the claim. See Smith v. Gober, 14 Vet.App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet.App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.App. 183 (2002). 

Increased Rating

The Veteran contends that his coronary artery disease, status post bypass surgery, is more disabling than contemplated by the currently assigned 30 percent rating.

Disability evaluations are determined by the application of the VA' Schedule for Rating Disabilities (Schedule). 38 C.F.R. Part 4 (2011). The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011). Separate diagnostic codes identify the various disabilities.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2011). Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet.App. 282 (1991).

Where entitlement to compensation has already been established and an increase in the disability is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet.App. 55, 58 (1994). However, where the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required. See Fenderson v. West, 12 Vet.App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2011).

The Veteran's coronary artery disease, status post bypass surgery is currently rated under 38 C.F.R. § 4.104, Diagnostic Code 7017. Under Diagnostic Code 7017, a 100 percent evaluation is warranted for three months following hospital admission for coronary bypass surgery. Thereafter, a 100 percent evaluation is warranted where there is congestive heart failure, or; a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; there is left ventricular dysfunction with an ejection fraction of less than 30 percent. A 60 percent evaluation is warranted where there is more than one episode of acute congestive heart failure in the past year, or; a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent. A 30 percent evaluation is warranted where a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; there is evidence of cardiac hypertrophy or dilatation on an electrocardiogram, echocardiogram, or X-ray.

A December 2008 VA treatment note documented an admission for unstable chest pain after he reported for a cardiology appointment. The Veteran reported the pain was "burning" in nature and he denied radiation. He indicated his chest pain began while he was at rest. He denied shortness of breath, fever, and acute distress.

A December 2008 private treatment report from St. Mary's Medical Center revealed the Veteran underwent a left heart catheterization, selective coronary angiography, left internal mammary artery and saphenous vein graft angiography, left ventriculogram, and percutaneous intervention to the circumflex and obtuse marginal branch. The interpreting physician noted left ventricular function was preserved and there was no wall motion abnormality. The diagnosis was severe native coronary artery disease. The physician prescribed an aggressive risk factor modification, aspirin indefinitely, and Plavix for at least one year.

In a February 2009 VA cardiology outpatient treatment note, the Veteran complained that he felt tired and had chest pain on exertion. The diagnosis was coronary artery disease and atypical pain.

During a February 2009 VA heart examination, the Veteran reported that after he had two stents placed in 2004, he felt "well" until October 2008. He had significant chest pain in November 2008, but he did not go to the hospital. When he was seen by a cardiologist in December 2008, he was immediately admitted. He was transferred to St. Mary's Hospital and the next day he had a left heart catheterization and four stents placed. The Veteran indicated that he had not felt well since the stents were placed in December 2008. His treatment consisted of daily aspirin and prescription medication. 

The Veteran acknowledged increased shortness of breath and daily fatigue. He denied syncopal episodes and dizziness, but he reported weekly angina and dyspnea on moderate exertion. Myocardial perfusion imaging performed during a stress test revealed no ischemic changes. The nuclear study was abnormal with a severe fixed antero-lateral defect. Left ventricular dysfunction testing revealed an ejection fraction greater than 50 percent. An X-ray revealed a normal heart size. The diagnosis was coronary artery disease with past myocardial infarction and stent placement. The examining physician noted the Veteran's heart disability had significant effects on his occupational activities due to decreased mobility, problems with lifting and carrying, lack of stamina, weakness or fatigue, pain, and shortness of breath. The effects on his usual daily activities included mild to moderate impacts on chores, shopping, exercise, and recreation activities.

A July 2009 private treatment reports from St. Mary's Medical Center revealed the Veteran underwent a left heart catheterization, selective coronary angiography, left ventriculogram, coronary artery bypass graft study including the left internal mammary artery to left anterior descending coronary artery, and coronary intervention to the left circumflex artery. In the catheterization consultation report, the interpreting physician noted a left ventriculogram revealed an ejection fraction of 55 percent with normal wall motion. In the discharge summary, it was noted the Veteran had complaints of chest pain since December and his chest pain had increased since May. He reported severe exertional to mild exertional chest pain with normal day-to-day activities. The diagnoses were unstable angina versus type 5 non-ST-elevation myocardial infarction status post cardiac catheterization with revascularization and severe native coronary artery disease. The interpreting physician prescribed an aggressive risk factor modification and medical therapy for coronary artery disease, including aspirin indefinitely and Plavix for at least one year.

During a July 2010 VA heart examination, the Veteran denied a history of heart rhythm disturbance, dizziness, syncope, and fatigue. He acknowledged a history of angina and dyspnea on moderate exertion. Cardiac examination revealed no evidence of congestive heart failure or pulmonary hypertension, and pulmonary examination findings included no evidence of abnormal breath sounds. 

During the VA heart examination, a standard Bruce protocol exercise test was performed. The Veteran exercised for 9 minutes 38 seconds which represented a maximal workload of 11.1 METs and achieved a peak heart rate of 139 beats per minute representing 79 percent of his maximum predicted heart rate and a maximal blood pressure of 183/72 mmHg. The Veteran reported nonlimiting chest discomfort at his peak exercise, but the test was stopped due to leg pain. The administering cardiology fellow noted that study was suboptimal because the Veteran's peak heart rate was 79 percent of his age-predicted maximum heart rate. However, the exercise electrocardiogram documented no ST segment changes consistent with ischemia and no ventricular ectopy. The cardiology fellow opined that the Veteran's functional capacity was slightly decreased for his age. Left ventricular dysfunction testing revealed an ejection fraction greater than 50 percent.

The VA examining physician diagnosed coronary artery disease and noted the diagnosis produced increased absenteeism from the Veteran's occupation as a middle school teacher. The physician reported the Veteran was unable to work as a teacher from August to December 2009 (16 weeks) due to chest pain and shortness of breath, but since that time, he had chest pain only one to two times per week. The physician also noted the Veteran's coronary artery disease had a moderate impact on his ability to perform chores and participate in chores, sports, recreation, and exercise.

A rating in excess of 30 percent for the periods from February 3, 2009 to July 15, 2009, and beginning February 1, 2010, is not warranted under Diagnostic Code 7017. The evidence does not show that the Veteran had more than one episode a year of acute congestive heart failure; a workload of 5 METs or less that resulted in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent. 38 C.F.R. § 4.104, Diagnostic Code 7017. 

For the period from February 3, 2009 to July 15, 2009, before the Veteran's convalescent period, the Veteran complained of increased shortness of breath, daily fatigue, and weekly angina and exertional dyspnea during the February 2009 VA examination. However, myocardial perfusion imaging revealed no ischemic changes during a stress test and left ventricular dysfunction testing revealed an ejection fraction greater than 50 percent. Therefore, the evidence does not support an evaluation in excess of the 30 percent evaluation presently assigned.

For the period beginning February 1, 2010, following the Veteran's convalescent period, the Veteran denied dizziness, syncope, and fatigue in a July 2010 VA examination. He acknowledged a history of angina and dyspnea on moderate exertion, but during the Bruce protocol stress test, he achieved a maximal workload of 11.1 METs and left ventricular dysfunction testing revealed an ejection fraction greater than 50 percent. Accordingly, the objective findings a workload of over 11 METs and an ejection fraction of greater than 50 percent does not support an evaluation in excess of the 30 percent evaluation presently assigned. 

The criteria for a rating in excess of 30 percent for service-connected coronary artery disease, status post bypass surgery, are not approximated, for the periods from February 3, 2009 to July 15, 2009, and beginning February 1, 2010, and the claim is denied. 

The Board has also considered whether an extra-schedular evaluation is warranted in this case. The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted. Thun v. Peake, 22 Vet.App. 111 (2008). It must first be determined whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology. Id. at 115. If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops. Id. If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization. Id. at 116. If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating. Id. 

An extraschedular evaluation under the provisions of 38 C.F.R. § 3.321(b)(1) is not warranted in this case. The 30 percent rating assigned by the RO for the periods before and after the Veteran's convalescent period contemplates the disability and symptomatology of the manifestations of his disability resulting from coronary artery disease. Moreover, the rating schedule provides for higher evaluations for additional or more severe symptomatology. While it was noted during the July 2010 VA examination that his heart disorder interfered with his employment as a teacher due to the increased absenteeism, the examining physician based this opinion on the fact that the Veteran was unable to work from August to December 2009 for a period of 16 weeks, which was contemplated by the Veteran's temporary total disability rating from July 16, 2009 to January 31, 2010. The impact of his cardiac disorder on his occupational and daily activities is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate for the periods before and after the convalescent period. See Thun v. Peake, 22 Vet.App. 111, 115 (2008). Consequently, referral for extraschedular consideration is not warranted. 


ORDER

A rating in excess of 30 percent for coronary artery disease, status post bypass surgery, from February 3, 2009 to July 15, 2009, is denied.

A rating in excess of 30 percent for coronary artery disease, status post bypass surgery, from February 1, 2010, is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


